 1                                  UNITED STATES DISTRICT COURT

 2                                             DISTRICT OF NEVADA

 3 VINCENT SCOCOZZO,                                                Case No. 2:19-cv-01274-JAD-VCF
                                   Plaintiff
 4
                 v.
 5                                                                       Order Dismissing Action
   SERENITY MENTAL HEALTH GROUP, et
 6 al.,
                                  Defendants
 7

 8

 9              This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983

10 by a person in the custody of the Nevada Department of Corrections. On July 29, 2019, this

11 court issued an order denying the application to proceed in forma pauperis, without prejudice,
                                          1
12 because the application was incomplete. The court ordered the plaintiff to file a fully complete

13 application to proceed in forma pauperis, including a properly executed financial certificate and
                                                                               2
14 an inmate account statement, or pay the full $400 filing fee within 30 days. That 30-day

15 deadline has passed, and plaintiff has not filed another application to proceed in forma pauperis,

16 paid the full filing fee, or otherwise responded to the court’s order.

17              District courts have the inherent power to control their dockets and “[i]n the exercise of
                                                                                                 3
18 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. A

19 court may dismiss an action based on a party’s failure to prosecute an action, failure to obey a

20

21
     1
         ECF No. 3 at 1-2.
22   2
         Id. at 2.
23   3
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
 1 court order, or failure to comply with local rules.4 In determining whether to dismiss an action

 2 on one of these grounds, the court must consider: (1) the public’s interest in expeditious

 3 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

 4 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the

 5 availability of less drastic alternatives. 5

 6            The first two factors, the public’s interest in expeditiously resolving this litigation and the

 7 court’s interest in managing its docket, weigh in favor of dismissal of the plaintiff’s claims. The

 8 third factor, risk of prejudice to defendants, also weighs in favor of dismissal because a

 9 presumption of injury arises from the occurrence of unreasonable delay in filing a pleading

10 ordered by the court or prosecuting an action.6 A court’s warning to a party that its failure to

11 obey the court’s order will result in dismissal satisfies the fifth factor’s “consideration of

12 alternatives” requirement,7 and that warning was given here. 8 The fourth factor—the public

13 policy favoring disposition of cases on their merits—is greatly outweighed by the factors

14 favoring dismissal.

15

16

17
     4
     See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
18 local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
   comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
19 41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
20 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules)
21 5 Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
   Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
22 6
     See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
   7
23 Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
     8
         ECF No. 3.

                                                        2
1         Accordingly, with good cause appearing and no reason to delay, IT IS HEREBY

2 ORDERED that THIS ACTION IS DISMISSED without prejudice based on plaintiff’s failure

3 to file a complete application to proceed in forma pauperis or pay the full filing fee in

4 compliance with this court’s July 29, 2019, order.

5         The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE

6 THIS CASE.

7
                                                        _________________________________
                                                                  ____
                                                                     _ ____ _ _______ ______ _
8                                                       U.S. District
                                                                  ict Judge
                                                                      Juddgge Jennifer
                                                                      Ju      Jenniffeerr A.
                                                                                          A. Dorsey
                                                                                             D
                                                        Dated: September 9, 2019
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    3
